Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  
                                                                   DETAILED ACTION

1.This action is response to application filed on 05/21/2021. Claims 1-23 are pending.

                                Reasons for allowance
	2. With respect to claims 1 and 14, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole.
3. For claim 1, U.S. 20180227873 to VRZIC et al. (hereinafter "VRZIC’7873") teaches a default AMF selects the serving AMF based on the S-NSSAI included in the UE's NSSAI. The default AMF queries the Network Repository Function (NRF), which determines an appropriate AMF for the UE based on the provided S-NSSAI(s) and on the UE's subscription information contained in the Unified Data Management (UDM) function and the network slice configuration information included in the NRF. Once the default AMF selects the appropriate serving AMF, the NAS request message is directly forwarded to the selected AMF instead of redirecting the message to the gNB (see, VRZIC [0062]), but VRZIC does not teach sending, using one of a request/response model or a subscription model, a discovery request to a Network Repository Function (NRF) to be notified when one or more network functions connect to a network slice, wherein the discovery request comprises information indicating at least one of a network function type or an analytics information type; receiving one of a discovery response or notification from the NRF, wherein the one of the discovery response or notification comprises an identity of a second NF; sending, using one of a request/response model or a subscription model, a second request to the second NF to provide mobile network status data maintained or monitored by the second NF; receiving one of a response or notification from the second NF, wherein the one of the response or notification comprises mobile network status data; generating, based on the received mobile network status data, network statistics; and sending the network statistics to a third NF as claimed. The same reasoning applies to claim 14. Accordingly, claims 1-2, 4-12, 14-15, 17-22 are allowed.

                                  Claim Objection
4. Claim 13 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the mobile network” in the claim (line 2). It respectfully notes that its ancient is “mobile network status data”. Appropriate correction is requested.

               Claim rejections-35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5. Claim 3 recites the limitation "the core network" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
6. Claim 13 recites the limitation "the fourth NF" in lines 6 & 8.  There is insufficient antecedent basis for this limitation in the claim.
7. Claim 16 recites the limitation "the core network" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
8. Claim 23 recites the limitation "the computer device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
                                                  Conclusions
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452